
	
		I
		111th CONGRESS
		1st Session
		H. R. 3059
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Boucher, Ms. Jackson-Lee of
			 Texas, Mr. Delahunt,
			 Mr. Cohen, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 35, United States Code, to create an
		  exception from infringement of design patents for certain component parts used
		  to repair another article of manufacture.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Repair Parts
			 Act.
		2.Exception from
			 infringement for certain component parts
			(a)In
			 generalSection 271 of title
			 35, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(j)It shall not be an act of infringement of
				any design patent to make, use, offer to sell, or sell within the United States
				or import into the United States any article of manufacture that itself
				constitutes a component part of another article of manufacture, if the sole
				purpose of the component part is for the repair of the article of manufacture
				of which it is a part so as to restore its original
				appearance.
					.
			(b)ApplicabilityThe
			 amendment made by subsection (a) applies to acts done on or after the date of
			 the enactment of this Act.
			
